Electronically Filed
                                                        Supreme Court
                                                        SCOT-14-0001099
                                                        15-SEP-2014
                                                        02:38 PM


                          SCOT-14-0001099


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


            TOM I. GALINATO and MERLEE S. GALINATO,

                     Petitioners/Plaintiffs,


                                vs.


                        HOMESTREET BANK,

                      Respondent/Defendant.



                       ORIGINAL PROCEEDING

                     (CIV. NO. 12-1-0051(2))


                               ORDER

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon review of the documents submitted by Tom I.

Galinato and Merlee S. Galinato, which were filed as a complaint

on September 4, 2014, it appears that, based upon the information

provided in the documents, this court does not have jurisdiction

to provide Plaintiffs the relief they request.    See HRS § 602-5

(Supp. 2013).   Therefore,

          IT IS HEREBY ORDERED that the complaint is dismissed.

          DATED: Honolulu, Hawai'i, September 15, 2014.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson